Appeal Dismissed and Opinion Filed September 13, 2012




                                              In The
                                   (!tnurt nf Appiats
                          3JiftI! Diztrict nf ixa at atIa
                                       No. 05-12-00698-CR


                          DAVE OSCAR-RAMOGI JUMA, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee


                         On Appeal from the County Court at Law No. 1
                                     Collin County, Texas
                             Trial Court Cause No. 001-85018-2011


                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Bridges and Myers

       Appellant, who is representing himself, has filed a motion to dismiss the appeal. The Court

GRANTS the motion and ORDERS that the be appeal DISMISSED and this decision be certified

below for observance. See TEx. R. App. P. 42.2(a).

                                              PER CURTAM
Do Not Publish
TEx. R. App. P. 47